 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   KATHLEEN D. SNELLING,                              Case No. C20-6076-SKV

11            Plaintiff,

12            vs.                                      [PROPOSED] ORDER GRANTING
                                                       STIPULATED MOTION FOR REMAND
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The Commissioner’s final decision is REVERSED and REMANDED for further

16   administrative proceedings before an Administrative Law Judge (ALJ). On remand, the Social

17   Security Appeals Council shall direct the ALJ to reevaluate the medical evidence, including the

18   opinion of Kristin Erickson, M.D.; reevaluate Plaintiff’s symptom allegations; reevaluate

19   Plaintiff’s residual functional capacity; and continue with the sequential evaluation. The ALJ

20   will seek supplemental vocational expert advice, if warranted. The ALJ will take any further

21   action needed to complete the administrative record and issue a new decision.

22            Remand shall be made under sentence four of 42 U.S.C. § 405(g). See Melkonyan v.

23   Sullivan, 501 U.S. 89 (1991). Upon proper presentation, the Court will consider Plaintiff’s

24

     Page 1         [PROPOSED] ORDER - C20-6076-SKV
 1
     application for reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412(d) and costs
 2
     as enumerated in 28 U.S.C. § 1920, under 28 U.S.C. § 2412(a).
 3
              Dated this 15th day of July, 2021.
 4

 5


                                                         A
 6

 7
                                                         S. KATE VAUGHAN
                                                         United States Magistrate Judge
 8

 9

10

11
     Presented by:
12
     s/ Ryan T. Lu
     RYAN T. LU
13
     Special Assistant United States Attorney
     Office of the General Counsel
14
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
15
     Seattle, WA 98104-7075
     Telephone: (206) 615-2034
16
     Fax: (206) 615-2531
     Ryan.Lu@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      [PROPOSED] ORDER - C20-6076-SKV
